IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Escheatment of Matured,                :
Unredeemed, and Unclaimed                     :
United States Savings Bonds                   :
with Purchasers’ Addresses in the             :
Commonwealth of Pennsylvania                  :
                                              :
Petition of: Pennsylvania State               :   No. 486 M.D. 2017
Treasurer, Joseph M. Torsella                 :   Argued: April 10, 2018


BEFORE:       HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION BY
JUDGE COVEY                                       FILED: June 26, 2018

              Before this Court is the Pennsylvania State Treasurer, Joseph M.
Torsella’s (Treasurer) Application for Leave to Effect Service by Publication
(Application) of the Treasurer’s Amended Complaint (Complaint).1 The Treasurer
filed the Complaint in this Court’s original jurisdiction seeking to obtain legal title to
certain matured, unredeemed and unclaimed United States (U.S.) savings bonds
(Bonds) by way of a valid escheatment proceeding pursuant to Section 1301.10b of
The Fiscal Code (Code).2


       1
          On or about November 8, 2017, the Treasurer filed his original complaint. On February
13, 2018, the Treasurer filed the Complaint.
        An Application by Pennsylvania Department of Treasury’s (Department) Assistant Counsel
Christopher Patrick Donahue (Donahue) For Admission Pro Hac Vice of J. Brett Milbourn
(Milbourn) to practice before the Commonwealth Court of Pennsylvania in the above-captioned
matter was granted by this Court on November 9, 2017. On December 14, 2017, the Department’s
Chief Counsel Christopher Craig (Craig) and Assistant Counsel Kathryn Cerulli Joyce entered their
appearance for the Treasurer. Donahue withdrew his appearance on December 15, 2017. Craig
now sponsors Milbourn.
        2
          Act of April 9, 1929, P.L. 343, as amended, added by Section 5 of the Act of July 13,
2016, P.L. 664, 72 P.S. § 1301.10b. Sections 1301.1 through 1301.29 of the Code are commonly
referred to as the Disposition of Abandoned and Unclaimed Property Act (DAUPA).
                          FACTUAL BACKGROUND
            In the Complaint, the Treasurer avers that he is seeking to obtain legal
title to the following matured, unredeemed and unclaimed Bonds pursuant to Section
1301.10b of the Code:

            12. A vast majority of the matured, unredeemed [Bonds] are
            Series ‘E’ bonds, which were first sold in 1941. Nearly 4.6
            billion Series E bonds were sold in this country between
            1941 and 1980. Between 1941 and November 30, 1965,
            Series E bonds were sold with 40-year terms. Between
            December 1965 and June 30, 1980, they carried 30-year
            terms. The last Series E bond was issued in 1980, and all
            such bonds had reached maturity by June 30, 2010.
            13. Series A-D bonds were sold from March 1, 1935,
            through April 30, 1941. Series A-D bonds were sold with
            10-year terms. The last of these bonds was issued in 1941,
            and all such bonds had reached maturity by April 30, 1951.
            14. Series F and G bonds were sold from May 1, 1941,
            through April 30, 1952. Series F and G bonds were sold
            with 12-year terms. The last of these bonds was issued in
            1952, and all such bonds had reached maturity by April 30,
            1964.
            15. Series H bonds were sold from June 1, 1952, through
            December 31, 1979. Between June 1, 1952 and January 31,
            1957, Series H bonds were sold with terms of 29 years and
            8 months. Between February 1, 1957 and December 31,
            1979, they carried 30-year terms. The last Series H bond
            was issued in 1979, and all such bonds had reached
            maturity by December 31, 2009.
            16. Series J and K bonds were sold from May 1, 1952,
            through April 30, 1957. Series J and K bonds were sold
            with a term of 12 years. The last of these bonds was issued
            in 1957, and all such bonds had reached maturity by April
            30, 1969.
            17. Series EE bonds were first sold in January 1980 and
            continue to be sold through the present. Series EE bonds

                                         2
              were originally sold with different terms but all Series EE
              bonds earn interest for up to 30 years. The first Series EE
              bond reached final maturity in January 2010.
              18. Series HH bonds were sold from January 1, 1980,
              through August 31, 2004. Series HH bonds were sold with
              20-year terms. The first Series HH bond reached final
              maturity and ceased earning interest in January 2000.

Complaint ¶¶ 12-18; see also Application ¶ 2.
              Further, the Treasurer stated in his Application that the Bond
purchasers/owners had last known addresses in the Commonwealth 26 to 79 years
ago. See Application ¶ 7.

              The only information currently available to the Treasurer
              regarding the identities and addresses of the current owners
              of the [Bonds] delivered to the Treasurer’s office consists of
              the names and last known addresses of safe deposit box
              owners and the information on the face of the [B]onds
              included among the safe deposit box contents delivered to
              the Treasurer’s office pursuant to [Sections 1301.3(4) and
              1301.13 of the Code,3] 72 P.S. §§ 1301.3(4) and 1301.13
              [(relating to delivery of abandoned or unclaimed property
              subject to the Commonwealth’s custody and control)].
              Each of the [Bonds], however, has remained unclaimed for
              at least six years after final maturity, and even the most
              recent of the [B]onds delivered to the Treasurer were issued
              in 1991. Accordingly, the information is outdated or
              generally no longer accurate. In many, if not most, cases,
              these [B]onds will likely have passed by inheritance or to
              persons other than the original owner.

Application ¶ 6.
              Despite the Treasurer’s efforts to locate the Bonds’ owners or their heirs,
the age of the Bonds as well as the deaths and relocations of their owners have
resulted in many of the Bonds and, consequently, approximately $840 million,
remaining unclaimed.       Some of the Bonds have been repossessed by the U.S.

       3
         Sections 1301.3 and 1301.13 of the Code were added by Section 5 of the Act of December
9, 1982, P.L. 1057.
                                              3
Treasury, which has not attempted to locate the Bonds’ owners or their heirs and
refuses to supply information it possesses that may assist the Treasurer in locating
them. Accordingly, unless an owner or heir has reason to know that the Treasurer or
the U.S. Treasury possesses the Bonds, they will remain unclaimed in perpetuity.
The Treasurer’s purpose in taking ownership of the Bonds is so the Treasurer has
more than a mere custodial interest in them, with the ultimate goal of reuniting the
Bonds’ proceeds with their owners or their heirs.4


                                  LEGAL BACKGROUND
               Initially, Section 1301.2(a) of the Code5 provides that “[a]ll abandoned
and unclaimed property . . . is subject to the custody and control of the
Commonwealth[.]” 72 P.S. § 1301.2(a). In 2016, the General Assembly enacted
Section 1301.10b of the Code to specifically address U.S. savings bonds, therein
declaring:

               It is the intent of the General Assembly to allow the
               [Treasurer] to obtain possession of unredeemed and
               unclaimed [U.S.] savings bonds on behalf of residents of
               this Commonwealth but held by the [f]ederal [g]overnment
               to permit and facilitate the right of Pennsylvania bond
               holders to be reunited with the bond holders’ [U.S.] savings
               bonds proceeds.

72 P.S. § 1301.10b(a). Section 1301.10b(c) of the Code states, in relevant part:

               Notwithstanding any law to the contrary, [U.S.] savings
               bonds that are unclaimed property pursuant to [S]ection
               1301.10[.1] [of the Code] shall escheat to the
               Commonwealth three (3) years after becoming unclaimed
               property by virtue of the provisions of [S]ection 1301.2 [of
               the Code]. All property rights and legal title to and
               ownership of [U.S.] savings bonds or proceeds from the
       4
          According to the Treasurer, the interest the Bonds accrue covers the costs and fees related
to the escheatment process.
        5
          Added by Section 5 of the Act of December 9, 1982, P.L. 1057.
                                                 4
                 bonds, including all rights, powers and privileges of
                 survivorship of any owner, co-owner or beneficiary, shall
                 vest solely in the Commonwealth according to procedures
                 set forth in subsections (d) [(relating to civil action
                 commencement)], (e) [(relating to service by publication)],
                 (f) [(relating to escheatment judgment)], (g) [(relating to the
                 Commonwealth’s redemption process)] and (h) [(relating to
                 the Commonwealth’s duty to pay future claims)].

72 P.S. § 1301.10b(c). Despite that title to the U.S. savings bonds will be vested
solely in the Commonwealth upon escheatment, Section 1301.10b(h) of the Code
expressly preserves the owners/heirs’ rights to claim their proceeds at any future time
without limitation.6 See Treasurer 2/22/18 Supp. Br. at 12.
                 To undertake a U.S. savings bond escheatment action, Section
1301.10b(d) of the Code specifies:

                 Within one hundred eighty (180) days after becoming
                 reportable as unclaimed property pursuant to [S]ection
                 1301.10[.1] [of the Code], if no claim has been filed in
                 accordance with the provisions of [S]ection 1301.19 [of the
                 Code] for a [U.S.] savings bond, the [Treasurer] may
                 commence a civil action in Commonwealth Court for a
                 determination that the [U.S.] savings bond shall escheat to
                 the Commonwealth. . . .

72 P.S. § 1301.10b(d). Section 1301.10b(e) of the Code further directs:

                 The [Treasurer] shall make service by publication of the
                 proceeding in accordance with [Pennsylvania Rule of
                 Civil Procedure] No. [(Rule)] 430 (relating to Service
                 Pursuant to Special Order of Court. Publication). In

       6
           Section 1301.10b(h) of the Code specifies, in relevant part:

                 Notwithstanding any law to the contrary, a person making a claim for
                 [U.S.] savings bonds escheated to the Commonwealth under this
                 section, or for the proceeds from the bonds, may file a claim with the
                 [Treasurer]. Upon providing sufficient proof of the validity of the
                 person’s claim, the [Treasurer] shall pay the claim.
72 P.S. § 1301.10b(h).


                                                    5
             addition, the notice shall name any known owner, co-owner
             or beneficiary to be served and notify the person that:
             1. the person has been sued in Commonwealth Court;
             2. the person shall answer the petition or other pleading or
             otherwise defend, on or before a specified date, not less
             than forty-one (41) days after the date the notice is first
             published; [and]
             3. if the person does not answer or otherwise respond, the
             petition or other pleading shall be taken as true, and
             judgment, the nature of which shall be stated, shall be
             rendered accordingly.
72 P.S. § 1301.10b(e) (emphasis added).
             Rule 430(a) mandates:
             If service cannot be made under the applicable rule[,] the
             plaintiff may move the court for a special order directing
             the method of service. The motion shall be accompanied
             by an affidavit stating the nature and extent of the
             investigation which has been made to determine the
             whereabouts of the defendant and the reasons why
             service cannot be made.

Pa.R.C.P. No. 430(a) (emphasis added).        The Pennsylvania Superior Court has
explained:

             Due process of law requires an adequate investigation
             for interested parties. Courts have repeatedly expressed
             the importance of proper service of process. ‘Service of
             process by publication is an extraordinary measure and
             great pains should be taken to ensure that the defendant
             will receive actual notice of the action against him.’
             Fusco v. Hill Fin. Sav. Ass’n, . . . 683 A.2d 677, 680 ([Pa.
             Super.] 1996). ‘Due process, reduced to its most elemental
             component, requires notice.’ PNC Bank, N.A. v. Unknown
             Heirs, 929 A.2d 219, 230 (Pa. Super. 2007). . . .
             As our federal courts have observed: ‘Service of process is
             not a mere technicality. Rather, constitutional due process
             requires that service of process be ‘reasonably calculated,
             under all circumstances, to apprise interested parties of the
             pendency of the action and afford them an opportunity to
                                          6
              present their objections.’’ Calabro v. Leiner, 464 F. Supp.
              2d 470, 471 (E.D. Pa. 2006) (quoting Mullane v. Cent.
              Hanover Bank & Tr. Co., 339 U.S. 306 . . . (1950)). To this
              end, Rule 430(a) applies only where ‘service cannot be
              made’ in the normal fashion. Pa.R.C.P. No. 430(a) . . . .

Sisson v. Stanley, 109 A.3d 265, 270-71 (Pa. Super. 2015) (emphasis added and
omitted).
              Rule 430(b) provides:

              (1) If service of process by publication has been authorized
              by rule of civil procedure or order of court, the publication
              shall be by advertising a notice of the action once in the
              legal publication, if any, designated by the court for the
              publication of legal notices and in one newspaper of
              general circulation within the county. The publication
              shall contain the caption of the action and the names of the
              parties, state the nature of the action, and conclude with
              a notice substantially in the following form:[7]
                                         NOTICE
              If you wish to defend, you must enter a written appearance
              personally or by attorney and file your defenses or
              objections in writing with the court. You are warned that if
              you fail to do so the case may proceed without you and a
              judgment may be entered against you without further notice
              for the relief requested by the plaintiff. You may lose
              money or property or other rights important to you.
              YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
              ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR
              TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE
              CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
              LAWYER.

              IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
              MAY BE ABLE TO PROVIDE YOU WITH INFORMATION
              ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO
              ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.


       7
          Rule 430(b) does not specify in what manner or by how much the mandatory notice
language may deviate from Rule 430(b)(1). However, it clearly requires the notice to state the
nature of the action.
                                              7
                                       (NAME)
                                     (ADDRESS)
                                (TELEPHONE NUMBER)

             Note: The office shall be that designated by the court under
             Rule 1018.1(c) [(relating to the form notice to defend)].
             (2) When service is made by publication upon the heirs and
             assigns of a named former owner or party in interest, the
             court may permit publication against the heirs or assigns
             generally if it is set forth in the complaint or an affidavit
             that they are unknown.

Pa.R.C.P. No. 430(b) (bold text emphasis added). Finally, Pennsylvania Rule of
Appellate Procedure (Appellate Rule) 3709 mandates:

             Whenever a matter . . . is brought before the
             Commonwealth Court within its original jurisdiction, the
             following names and related information shall be included
             in the notice to defend set forth in the complaint pursuant to
             [Rule] 1018.1:
                             MidPenn Legal Services
                             213-A North Front Street
                         Harrisburg, Pennsylvania 17101
                                 (717) 232-0581
                                       and
                      Dauphin County Lawyer Referral Service
                         Dauphin County Bar Association
                              213 North Front Street
                         Harrisburg, Pennsylvania 17101
                                 (717) 232-7536
Pa.R.A.P. 3709.
             Ultimately, this Court may only grant the Commonwealth legal title to
the Bonds if the Treasurer “has substantially complied with” Commonwealth laws.
72 P.S. § 1301.10b(f). At this stage of the proceeding, the Court must determine
whether the Treasurer has satisfied the prerequisites for service by publication.




                                           8
                                     DISCUSSION
             In support of the Application, the Treasurer attached affidavits by Brian
Munley (Munley Affidavit), Director of the Pennsylvania Department of Treasury
(Department), Bureau of Unclaimed Property (Bureau), and J. Brett Milbourn,
Esquire (Milbourn Affidavit), setting forth the Treasurer’s efforts to reunite the
Bonds with their owners/heirs, pursuant to Rule 430(a). See Application Ex. A. To
comply with Rule 430(b), the Treasurer offered a list of publications in which he
intends to offer public notice of this action. Finally, to satisfy Rule 430(b) and
Appellate Rule 3709, the Treasurer attached to the Application a copy of the notice
the Treasurer intends to publish (Notice).8
             Because no Bond owner or heir has been notified, no response has been
filed to the Application.


                                       Affidavits
             The first prerequisite which must be met for service by publication is an
adequate investigation by the Treasurer to determine the Bond owners’ whereabouts
and the reasons why regular service cannot be made. See Rule 430(a); see also
Sisson. The Treasurer offered the Munley Affidavit and the Milbourn Affidavit to
satisfy that requirement. Munley attested, in relevant part:

             2. In the course and scope of my employment, I am familiar
             with the efforts undertaken by the [Bureau] to reunite the
             owners of lost, abandoned and unclaimed property with
             their property.
             ....
             5. Further, when such property is reported and delivered to
             the [Bureau], we have a statutory obligation to make
      8
          The Notice is the amended notice the Treasurer presented to this Court during the
November 20, 2017 hearing, which differed from the notice attached to the Application. This
decision is based upon the amended notice.
                                              9
          reasonable efforts to notify owners of unclaimed property
          and reunite them with their missing property. 72 P.S. §
          1301.12.
          6. The [Bureau] undertakes the following efforts to notify
          owners of unclaimed property and reunite them with their
          missing property, including unclaimed savings bonds:
              a. Publishing notice ‘at least once in a legal
              newspaper as well as an English language
              newspaper of general circulation in the county in
              which the owner of the property had a last known
              address.’ 72 P.S. § 1301.12(a)[.]
              b. Publishing information about unclaimed property
              in a searchable form on the website of the
              [Department],                  located               at
              http://www.patreasury.gov/claim, which provides
              access to a database that allows the public to search
              for unclaimed property and submit claim forms to
              the [Bureau]. 72 P.S. § 1301.12(a). If a person
              types a name (e.g.[,] last name, corporate name,
              etc.) into this search engine, the search will generate
              a result as to whether any property is held in that
              name according to the records received and
              maintained by the [Department].
              c. Further notice is provided through radio and
              television interviews, news releases, news
              conferences, social media and media events
              informing Pennsylvania citizens that they can search
              for and claim unclaimed property by contacting the
              [Bureau] on its website or by phone.
          7. When potential owners, heirs or assigns are located,
          claim packets are sent to such persons informing them of
          the existence of the unclaimed property that has been turned
          over to the [Bureau] and of the fact that they may – at no
          expense – file a claim to that property.
          8. In addition to the above-described efforts, legal counsel
          for the [s]tate of Pennsylvania has undertaken additional
          and extensive efforts – including, but not limited to, the use
          of TLO Online Investigative Systems[9] and additional

9
    TLO is not defined in this record.
                                         10
             internet-based searches when multiple addresses were found
             and/or similar names appeared connected to an updated
             address – to locate and reunite the original [B]ond owners
             with all of the unclaimed [Bonds] that have been turned
             over to the [Bureau] and which are subject to escheatment
             pursuant to [Section 1301.10b of the Code]. These
             additional search efforts were made with respect to both the
             bonds currently in the possession of the [Bureau,] as well as
             the [B]onds that the [Bureau] sent back to the U.S. Treasury
             at the U.S. Treasury’s request prior to 2002.

Munley Affidavit at 1-3.
             Milbourn attested, in pertinent part:

             3. The affiant incorporates by reference Exhibit 1, which
             lists the 5,289 defendants on whom service by publication is
             sought whose names are known but whose current
             residences are unknown after diligent search and inquiry to
             ascertain the same.
             4. Reasonable, good faith efforts were taken to ascertain the
             residences of these defendants, including the following:
                 ....
                 c. In 2002, all unclaimed [Bonds] delivered to the
                 [Bureau] prior to 2002 (that were not reunited with
                 their owners) were sent back to the U.S. Treasury at
                 its request. By taking these [B]onds, the U.S.
                 Treasury has retained the entirety of the cash
                 proceeds and is now also in possession of the
                 physical bonds (‘Bonds Repossessed by U.S.
                 Treasury’). Thus, the original owners of these
                 bonds have almost no chance of ever recovering the
                 proceeds. However, the [Bureau] retained records
                 of the apparent owners’ contact information that
                 either appeared on the face of many of the Bonds
                 Repossessed by U.S. Treasury or was reported by
                 the holder when delivering the contents of
                 safe[]deposit boxes to the Department.
                 d. The spreadsheet attached to the [Complaint] as
                 Exhibit B-1 compiles name-and-address information
                 for the owners of the 8,418 matured, unredeemed
                 Bonds Repossessed by U.S. Treasury that are
                                            11
Pennsylvania Unclaimed U.S. Savings Bonds and
therefore subject to escheat[ment] to the [s]tate of
Pennsylvania pursuant to [Section 1301.10b of the
Code], with a total ‘face’ value at $629,459.00 and a
total ‘matured’ value of $3,009,518.47.
e. Since 2002, the [Bureau] has retained possession
of all unclaimed [Bonds] delivered to the
[Department] pursuant to the [Code] that have not
been reunited with their owners (the ‘Bonds in
Possession’).
f. The spreadsheet attached to the [Complaint] as
Exhibit      A-1     compiles      name-and-address
information for the owners of the 9,800 matured,
unredeemed Bonds in Possession that are
Pennsylvania Unclaimed U.S. Savings Bonds and
therefore subject to escheat[ment] to the [s]tate of
Pennsylvania pursuant to [Section 1301.10b of the
Code], with a total ‘face’ value at $1,084,215.00
and a total ‘matured’ value of $5,597,000.55.
g. With regard to both the Bonds in Possession and
the Bonds Repossessed by U.S. Treasury that have
not been reunited with their owners as described
above, the Treasurer is left with only the contact
information appearing on the faces of the bonds or
the information reported by the holder. That name-
and-address information, however, is consistently
outdated, owing to the long maturities of [Bonds]
and the extended periods in which these [Bonds]
have remained unclaimed in safe deposit boxes.
h. In an effort to confirm or obtain more up-to-date
addresses for the owners of the 9,800 Bonds in
Possession, the [Bureau] sorted through all available
information, culling out duplicate entries and
successfully compiling a list of 2,662 individuals in
whose names these 9,800 bonds were originally
purchased.
i. Affiant’s staff then searched each of those 2,662
names using TLO Online Investigative Systems, a
comprehensive online database of public and
proprietary records (including, but not limited to,
telephone directories, employment records, motor
                         12
vehicle records, property records and court records)
widely recognized as a leader in the identity-search
field. In addition, affiant’s staff undertook further
internet-based searches when multiple addresses
were found and/or similar names appeared
connected to an updated address. Using TLO and
the additional searches above, affiant’s staff
obtained what were believed to be the best and only
available, potentially current addresses for 872 of
the 2,662 individuals searched. These 872
individual owners accounted for 2,236 Bonds in
Possession, with a ‘face’ value totaling $177,735.00
and a ‘matured’ value of $798,654.11.
k. Affiant’s office then sent the above 872
individuals and their potentially current and valid
mailing addresses back to [the Bureau] to again
specifically review and further verify using the
process set out in the [Munley Affidavit] . . . .
1. The Treasurer, in turn, sent notice
correspondence to those individuals whose
addresses and whereabouts could be verified,
informing the recipients that the Treasurer is in
possession of their bonds, and further advising how
such bonds could be redeemed. See Sample Notice
Letter, attached to the Application as Exhibit C. To
date, multiple individuals have responded to those
mailings and come forward to claim their bonds.
m. To the extent that any additional claims to the
Bonds in Possession are received during the
publication period and subsequently verified, such
bonds will be delivered over to those claimants.
n. The searches for the remaining 1,790 individuals,
who account for the remaining 7,564 Bonds in
Possession, resulted in outdated, incorrect, unusable
addresses and name information that could not be
used to locate such individuals.          Thus, the
residences of these individuals were, after diligent
search and inquiry, unable to be discovered and
their whereabouts are unknown and cannot with
reasonable diligence be discovered under the facts
and circumstances of this case. The face value of

                         13
these remaining Bonds in Possession is $906,480.00
and the matured value of such bonds is
$4,798,346.44. See Spreadsheet attached to the
[Complaint] as Exhibit A-2.
o. In an effort to confirm or obtain more up-to-date
addresses for the owners of the Bonds Repossessed
by U.S. Treasury, the Bureau sorted through the
information available to the Treasurer, culling out
duplicate entries and successfully compiling a list of
4,345 individuals in whose names these 8,418 bonds
were originally purchased.
p. Affiant’s staff then searched each of those 4,345
names using TLO Online Investigative Systems, a
comprehensive online database of public and
proprietary records (including, but not limited to,
telephone directories, employment records, motor
vehicle records, property records and court records)
widely recognized as a leader in the identity-search
field. In addition, affiant’s staff undertook further
internet-based searches when multiple addresses
were found and/or similar names appeared
connected to an updated address.
q. Using TLO and the additional searches above,
affiant’s staff successfully made contact with 848 of
the 4,345 individuals searched. These individuals
were given instructions on how to reach the U.S.
Treasury for information on having their bonds
redeemed or re-issued.        These 848 individual
owners accounted for 1,225 bonds with a ‘face’
value totaling $53,800.00 and a ‘matured’ value of
$279,930,38.
r. The searches for the remaining 3,497 individuals,
who account for the remaining 7,193 Bonds
Repossessed by U.S. Treasury, resulted in outdated,
incorrect, unusable addresses and name information
that could not be used to locate such individuals.
Thus, [the] residences of these individuals were,
after diligent search and inquiry, unable to be
discovered and their whereabouts are simply
unknown and cannot with reasonable diligence be
discovered under the facts and circumstances of this

                         14
   case. The face value of the remaining Bonds
   Repossessed by U.S. Treasury is $575,650.00 and
   the matured value of such bonds is $2,729,588.09.
   See Spreadsheet attached to the [Complaint] as
   Exhibit B-2.
5. For these reasons, diligent search and inquiry have been
made to discover the residences of the apparent owners of
the remaining Bonds in Possession and Bonds Repossessed
by U.S. Treasury and return their property to them. Despite
such diligent search and inquiry, however, the residences of
the apparent owners of the remaining Bonds in Possession
and Bonds Repossessed by U.S. Treasury, which are listed
on Exhibits A-2 and B-2 attached to the [Complaint], are
unknown to the affiant and the Treasurer.
6. The Treasurer has also made reasonable but unsuccessful
efforts to ascertain the names and residences of the apparent
owners of the Pennsylvania Unclaimed U.S. Savings Bonds
that are lost, stolen, abandoned, voluntarily relinquished, or
destroyed (the ‘Absent Bonds’) and who are therefore
sought to be served as unknown defendants, as follows:
   a. On December 22, 2016, in an effort to obtain
   information regarding the identity and contact
   information for the apparent owners of the Absent
   Bonds whose matured but unredeemed bonds have
   not been turned over to the Department, I, in my
   capacity as co-counsel for the Treasurer, sent the
   [Freedom of Information Act (]FOIA[)]-request
   letter attached to the Application as Exhibit D, to
   the [Department’s] Bureau of the Fiscal Service.
   b. Similarly, on December 22, 2016, I, in my
   capacity as co-counsel for the Treasurer, sent the
   letter attached to the Application as Exhibit E, to
   David Lebryk, Fiscal Assistant Secretary and Sheryl
   Morrow, Commissioner of the Bureau of the Fiscal
   Service.
   c. Both of those letters requested access to records
   ‘that would provide information regarding
   unclaimed bonds issued to bondholders with last
   known addresses in the [s]tate of Pennsylvania.’


                             15
                d. On or about January 9, 2017, I received the denial
                letter attached to the Application as Exhibit F,
                explaining that the U.S. Treasury and Bureau of the
                Fiscal Service are ‘withholding records of
                individual bondholders’ because, under the
                authority of the [FOIA], they do not release
                individual records to third parties.
                e. The [U.S. Treasury] and the Bureau of the Fiscal
                Service are the only entities that have access to
                information concerning the owners of the Absent
                Bonds, and – consistent with those agencies’
                policies of dealing only with title-holders – those
                entities have refused to provide such information to
                the Treasurer. As a result, there is no method by
                which the Treasurer can conduct a search for the
                names and addresses of the unknown owners of the
                Absent Bonds, such that personal service could be
                effectuated.
            7. For these reasons, affiant believes that there are persons
            who are or may be interested in the subject matter of this
            action whose names, after diligent search and inquiry, are
            unknown to the affiant. More specifically, after diligent
            search and inquiry has been made, the names of the
            defendants who are or may be interested in the Absent
            Bonds are unknown to the affiant and, further, it is
            unknown whether any such persons may claim as heirs,
            devisees, grantees, assignees, lienors, creditors, trustees or
            other claimants, either by, through or against any known
            person who is dead or not known to be dead or alive, or
            otherwise as the case may be.

Milbourn Affidavit at 2-10 (original bold emphasis omitted).
            Based upon the foregoing, this Court holds that the Treasurer adequately
investigated the Bond owners’ whereabouts and sufficiently demonstrated why
regular service cannot be made.




                                         16
                                     Publications
             Pursuant to Rule 430(b), the Treasurer must publish notice of the action
once in a legal publication and once in a newspaper of general county circulation. In
the Complaint, the Treasurer asserts:

             [The] Notice [is] to be published in the Dauphin County
             Reporter and the Harrisburg Patriot-News pursuant to
             Pennsylvania law in order to effect service in this
             escheat[ment] proceeding upon the apparent owners
             identified on the face of the Bonds in Possession and Bonds
             Repossessed by U.S. Treasury who have not been located,
             as well as all unknown apparent owners of the Absent
             Bonds. 72 P.S. § 1301.10b(e); [Rule] 430(b). Although not
             required by law, counsel for the Treasurer will also publish
             [the] Notice for additional, [3 to 4] successive weeks in the
             Allentown Morning Call, the Altoona Mirror, the Bradford
             Era, the Centre Daily Times, the Erie Times-News, the
             Harrisburg Patriot-News, the Johnstown Tribune-
             Democrat, the LNP Media, the Oil City Derrick/Franklin
             News Herald, the Philadelphia Inquirer, the Pittsburgh
             Post-Gazette, the Reading Eagle, the Scranton Times-
             Tribune, the Sunbury Daily Item, the Washington Observer-
             Reporter, the Williamsport Sun-Gazette, and the York
             Record-Dispatch, in order to provide more extensive notice
             and, hopefully, reunite more Pennsylvanians with their
             unclaimed property. Finally, the Treasurer will also post the
             Notice on the [Department’s] website to provide further
             notice regarding the [Bonds].

Complaint ¶ 29. At the November 20, 2017 hearing, the Treasurer amended the
publication list, adding the Wilkes-Barre Citizens Voice, the Hazleton Standard-
Speaker and the Pottsville Republican Herald to its proposed publication list.
             Notice publication once in the Dauphin County Reporter and the
Harrisburg Patriot-News satisfies Rule 430(b)’s publication requirements. Certainly,
the Treasurer’s proposal to publish notice in all of the aforementioned newspapers for
three to four weeks, will more than satisfy the notice publication requirements.



                                          17
                                      Notice
            Next, this Court must determine if the Treasurer’s proposed Notice
meets the requirements of Rule 430(b) and Appellate Rule 3709. In addition to the
caption, the parties’ names and the Rule 430(b)(1) language, the Treasurer must
ensure that the “[t]he publication shall . . . state the nature of the action[.]” Rule
430(b)(1) (emphasis added).
            The Treasurer’s Notice states:

            To the below list of owners of unclaimed [U.S.] [S]avings
            [B]onds (series A th[r]ough H, J, K, EE, HH) that matured
            on or before June 30, 2011, that were previously turned
            over to the Pennsylvania State Treasurer’s Office, and that
            either remain in its possession or were sent back to the U.S.
            Treasury [Department]; and, to the class of all unknown
            owners of certain [U.S.] [S]avings [B]onds that have
            reached their final maturity date and remain unredeemed,
            that have been lost, stolen, destroyed or relinquished by the
            owner, that have owners with last known addresses in the
            [s]tate of Pennsylvania according to the records of the U.S.
            Treasury Department, and that were issued during the
            following timeframes:
                a. 40-year Series E bonds issued between 1941 and
                November 30, 1965;
                b. 30-year Series E bonds issued between December
                1965 and November 30, 1979;
                c. Series A, B, C, D, F, G, J and K bonds (all of
                which were issued prior to 1958);
                d. Series H bonds issued between June 1, 1952 and
                November 10, 1979;
                e. Series HH bonds issued between January 1, 1980
                and November 30, 1989;
            and to all other concerned persons having or claiming to
            have any right, title or interest in the property herein
            described,


                                         18
You are notified that such property has been presumed to be
abandoned. You are further notified that a Complaint
pursuant to []Pennsylvania’s Disposition of Abandoned and
Unclaimed Property Act [(DAUPA)], . . . and identifying
you as an owner has been filed by the state of Pennsylvania
in the Commonwealth Court of Pennsylvania, seeking a
declaration that title to the above-described U.S. [S]avings
[B]onds has passed to the state of Pennsylvania by way of
escheat[ment] pursuant to [Section 1301.10b(d) of the
Code].
There are hundreds of millions of dollars in matured U.S.
Savings Bonds which were issued to Pennsylvania citizens
decades ago, most of which have become abandoned, lost,
stolen, destroyed or relinquished. The U.S. Treasury
[Department] continues to hold the proceeds of these bonds
(and with respect to the [U.S. Savings B]onds the
Pennsylvania State Treasurer’s Office sent back to the U.S.
Treasury [Department], [the U.S.] Treasury [Department]
holds the physical bonds themselves) while making little to
no effort to seek out the owners and return the proceeds.
To address this inequity, the Pennsylvania legislature
passed legislation to allow the [s]tate of Pennsylvania to
take title to unclaimed and abandoned U.S. Savings Bonds
by a process known as title-based escheatment. The new
law also provides a process for persons to file a claim for
the proceeds from these bonds after redemption by the state
occurs. For further information about this lawsuit, visit
http://www.patreasury.gov/claim. The Pennsylvania State
Treasurer’s Bureau of Unclaimed Property is taking steps to
recover the proceeds from these abandoned, lost, stolen,
destroyed, relinquished, and unclaimed mature U.S. Savings
Bonds. If, however, your name appears on the list below,
or you have a mature and unredeemed U.S. Savings Bond
described in this notice, contact [insert number] for
additional information on redeeming the [U.S. Savings
B]ond or if you desire to keep legal title to the [U.S.
Savings B]ond.[]
You are hereby required to answer the Complaint or other
pleading in the Commonwealth Court of Pennsylvania,
Pennsylvania Judicial Center, 601 Commonwealth Avenue,
P.O. Box 69185, Harrisburg, Pennsylvania 69185, not later
than _____ __, 201[_]. If you fail to answer or otherwise
defend, the pleadings will be taken as true, and judgment

                            19
             will be rendered the nature of which will be stated and may
             include a declaration that title to the above-described U.S.
             [S]avings [B]onds has passed to the state of Pennsylvania
             by way of escheat[ment]. You are further notified that on
             _____, 201[_], at ___ _.m., a hearing will be held at which
             time the Court will determine whether the above-referenced
             [U.S. S]avings [B]onds shall escheat to the [s]tate of
             Pennsylvania.

                                      NOTICE
             If you wish to defend, you must enter a written appearance
             personally or by attorney and file your defenses or
             objections in writing with the court. You are warned that if
             you fail to do so the case may proceed without you and a
             judgment may be entered against you without further notice
             for the relief requested by the plaintiff. You may lose
             money or property or other rights important to you.

             YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
             ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO OR
             TELEPHONE THE OFFICE SET FORTH BELOW. THIS OFFICE
             CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
             LAWYER.

             IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE
             MAY BE ABLE TO PROVIDE YOU WITH INFORMATION
             ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO
             ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.
                       Dauphin County Lawyer Referral Service
                               213 North Front Street
                               Harrisburg, PA 17101
                                  (717) 232-7536
Notice.
             Based upon this Court’s review of the Notice, the Notice suffers from
the following facial infirmities:

             1. The Notice represents in its opening paragraph that the
                Complaint relates to “[S]eries A th[r]ough H, J, K, EE,
                HH.” Notice at 1. However, the Bonds listed thereafter
                are Series A, B, C, D, F, G, J and K, E, H and HH, and
                do not reference EE bonds.


                                         20
                2. The Bonds listed in the Notice differ from the Bonds the
                   Treasurer designated in the Complaint (see ¶ 54) and the
                   Application (see ¶ 54).

                3. The Notice lacks the required MidPenn Legal Services
                   contact information.

                4. The Notice does not contain a telephone number to
                   obtain additional information about redeeming the
                   Bonds.

                Moreover, the Treasurer seeks to obtain legal title to the Bonds by way
of an escheatment proceeding for the purpose of “reunit[ing]” the Bonds with their
owners or the owners’ heirs.10 72 P.S. § 1301.10b(a). Section 1301.10b(d) of the
Code provides, in relevant part: “[T]he State Treasurer may commence a civil action
in Commonwealth Court for a determination that the [Bonds] shall escheat to the
Commonwealth.”11 72 P.S. § 1301.10b(d).
                The General Assembly and the Treasurer intend the Bond escheatment
action to be in rem against the Bonds, as opposed to in personam against the owners
or their heirs.12 The Pennsylvania Supreme Court has described that a “judicial

       10
            Section 1301.10b(a) of the Code provides:

                It is the intent of the General Assembly to allow the [Treasurer] to
                obtain possession of unredeemed and unclaimed United States
                savings bonds on behalf of residents of this Commonwealth but held
                by the [f]ederal [g]overnment to permit and facilitate the right of
                Pennsylvania bond holders to be reunited with the bond holders’
                [U.S.] [S]avings [B]onds proceeds.
72 P.S. § 1301.10b(a).
        11
            DAUPA’s provisions are, in nearly every respect, custodial in nature (i.e., the
Commonwealth does not acquire title to property, but rather holds it in perpetuity and the owner can
reclaim it at any time), and the Commonwealth’s rights are merely derivative of the abandoned
property’s owner. See Delaware Cty. v. First Union Corp., 992 A.2d 112 (Pa. 2010). In contrast,
by the escheatment process, the Commonwealth takes legal title to and, thus, ownership (rather than
mere custody) of the Bonds. See id.; see also Laturner v. United States, 133 Fed.Cl. 47 (Fed. Cl.
2017), motion to certify appeal granted, 135 Fed.Cl. 501 (Fed. Cl. 2017).
        12
           The Treasurer’s counsel represented at the April 10, 2018 argument before this Court that
such action is at all times in rem. The Treasurer also stated in his February 22, 2018 Supplemental
                                                 21
procedure, the object of which is to subject the res to the power of the state directly
by the judgment or decree” is a proceeding in rem, “and a procedure which only
affects or disposes of the res by compelling a party . . . to control or dispose of the res
in accordance with the mandate or decr[ee]” is in personam. Atl. Seaboard Nat. Gas
Co. v. Whitten, 173 A. 305, 307 (Pa. 1934). More specifically, “[i]n rem actions
generally are instituted to determine the status of property, and the rights of
individuals with respect thereto[.]” Commonwealth v. All That Certain Lot or Parcel
of Land Located at 605 Univ. Drive, 104 A.3d 411, 423 (Pa. 2014). Accordingly, the
General Assembly and the Treasurer correctly intend that the Bond escheatment
proceeding is in rem.
             In 2017, in an effort to reunite the Bonds with owners whose last known
addresses were on record, the Treasurer distributed the following letter to potential
claimants:

             Dear Claimant:
             I am excited to inform you that you have been identified as
             a possible owner of one or more [U.S.] [S]avings [B]onds
             currently being held by the Pennsylvania Treasury
             Department, Bureau of Unclaimed Property (‘Pennsylvania
             Treasury’).
             Under Pennsylvania law, [U.S.] [S]avings [B]onds that have
             been lost or abandoned and contain owner addresses linked
             to Pennsylvania are sent to Pennsylvania Treasury for
             safekeeping. It is my job as [Treasurer] to safeguard
             these bonds until we locate the owners and reunite them
             with their property. Employees within Pennsylvania
             Treasury, along with a law firm we hired to assist with
             research, have been working diligently to locate current
             addresses for bonds owners.



Brief that the Commonwealth’s Bond escheatment process is an in rem proceeding. See Treasurer
2/22/18 Supp. Br. at 13.


                                             22
             Our research indicates that you may be the named owner of
             one or more savings bonds being held by Pennsylvania
             Treasury. If indeed you believe that you are the proper
             owner and would like to submit a claim, we have
             enclosed a claim form along with instructions to enable
             you to submit a claim to Pennsylvania Treasury. All
             claim forms should be returned to: Commonwealth of
             Pennsylvania Treasury Department, Bureau of Unclaimed
             Property, P.O. Box 1837, Harrisburg, Pennsylvania 17105-
             1837. Pennsylvania Treasury staff will contact you should
             any additional information be needed to complete the
             processing of your claim.
             For additional information, please visit our website at
             www.patreasury.gov where you can find frequently asked
             questions regarding the claims process or call us at 1-800-
             222-2046. The Pennsylvania Treasury Department is here
             to serve you, and we thank you for the opportunity to do so.

Application Ex. C at 1 (emphasis added). The letter clearly reflects that the Treasurer
is holding the Bonds until they are claimed and that the owners’ rights, money and
property are not affected thereby. Although some Bonds were successfully reunited
with their owners or their heirs, a significant majority of the Bonds remain
unclaimed.13 The Treasurer maintains that the only way he can continue the reunion
process is to obtain legal title to the Bonds and retrieve the Bonds from the U.S.
Treasury Department.
             The General Assembly has declared that this Court may only grant the
Commonwealth legal title to the Bonds if the Treasurer “has substantially complied
with” Commonwealth laws. 72 P.S. § 1301.10b(f). Section 1301.10b(e) of the Code
requires that the published notice “shall name any known owner . . . or beneficiary
. . . and notify the person that . . . the person has been sued [and,] . . . if the person
does not answer . . . , . . . judgment . . . shall be rendered . . . .” 72 P.S. §
1301.10b(e) (emphasis added). Although that portion of Section 1301.10b(e) of the

      13
          A significant majority of the Bonds remain unclaimed because the Treasurer does not
have valid owner names and/or addresses.
                                             23
Code does not specify that judgment will be rendered against the person, the General
Assembly further directs in Section 1301.10b(e) of the Code that the published notice
shall be substantially in the form set forth in Rule 430(b)(1), which includes language
that the person must enter an appearance and file written defenses and, if he or she
fails to do so, “a judgment may be entered against you without further notice . . . .
You may lose money or property or other rights important to you.                         YOU

SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.”                                  Pa.R.C.P. No.
430(b)(1) (bold text and underline emphasis added).               This language is certainly
appropriate when notifying someone of a civil lawsuit against the individual (the
purpose of Rule 430(b)(1)); however, it is inaccurate and misleading in the bond
escheatment process now before this Court.
              Notwithstanding, in order to substantially comply with the Code to
obtain service by publication for an in rem proceeding, the Treasurer has no choice
but to name Bond owners as defendants in the legal action and declare that if they fail
to respond in some capacity, judgment will be entered against them. See Section
1301.10b(e) of the Code; see also Rule 430(b)(1). As a result, unsuspecting Bond
owners or their heirs are led to believe that they require legal counsel, may incur legal
expenses, will have judgment entered against them (that may remain on their records
in perpetuity),14 and/or will forever lose their Bond claim rights once escheatment
occurs.15 Despite that the Treasurer’s Notice contains some explanation of the legal



       14
          Having judgment entered against the Bond owners and/or their heirs could potentially
pose an issue if any future lien searches are conducted in their names.
       15
          Section 1301.10b(h) of the Code states, in relevant part:
              Notwithstanding any law to the contrary, a person making a claim for
              [U.S.] [S]avings [B]onds escheated to the Commonwealth under this
              section, or for the proceeds from the bonds, may file a claim with the
              [] Treasurer. Upon providing sufficient proof of the validity of the
              person’s claim, the [] Treasurer shall pay the claim.

                                               24
fiction (i.e., that the Commonwealth will possess legal title to the Bonds, but it is
more like protective custody since the Commonwealth will relinquish title to anyone
who can thereafter prove ownership), if used as written, the boilerplate Rule
430(b)(1) notification will lead even those owners who take the time to read it and/or
the applicable Code provisions to believe that they are at risk of losing their rights,
money or property, require legal counsel, may incur legal expenses, will have
judgment entered against them, and/or will forever lose their Bond claim rights once
escheatment occurs.
              According to the Treasurer, similar savings bond escheatment legislation
has been enacted in 21 states,16 and 11 of them have completed the escheatment
process.17 Notably, the Louisiana and South Dakota escheatment statutes contain
nearly identical language to Section 1301.10b(e) of the Code (i.e., that service by
publication shall include notification that the bond owner has been sued and shall
answer the complaint or appropriate judgment will be entered). However, rather than
mandating a boilerplate Rule 430(b)(1)-type notification be included for service by
publication, Louisiana more appropriately requires the advertisement “be in a form
that, in the judgment of the administrator, is likely to attract the attention of the
apparent owner of the unclaimed property[,]” and include the name and last
known address, “[a] statement explaining that property of the owner is presumed to

72 P.S. § 1301.10b(h). Thus, although Section 1301.10(h) of the Code specifies that the Bond
owners or their heirs may at any future time claim their Bond proceeds, the Rule 430(b)(1) notice
says otherwise.
        16
           The 21 states include: “Kansas, Ohio, Missouri, Iowa, North Carolina, Indiana, Arkansas,
Georgia, Florida, South Dakota, Louisiana, Kentucky, Mississippi, South Carolina, New
Hampshire, Maine, Illinois, Wisconsin, Pennsylvania, Rhode Island and Tennessee.” Treasurer
2/22/18 Supp. Br. at 2 n.1.
        J. Brett Milbourn represented at the November 20, 2017 hearing and the April 10, 2018
argument before this Court that he assisted the Pennsylvania General Assembly in crafting the Bond
escheatment legislation, as he did in all of the other states.
        17
           Those states are: “Kansas, South Dakota, Kentucky, Ohio, Indiana, Florida, South
Carolina, Louisiana, Mississippi, Arkansas and Missouri.” Treasurer 2/22/18 Supp. Br. at 2 n.2.
                                                25
be abandoned and has been taken into the protective custody of the administrator[,
and] [a] statement that information about the property and its return . . . is
available . . . upon request to the administrator.” La. Stat. Ann. § 9:16.A (emphasis
added). South Dakota law requires, in relevant part: “[A] notice generally stating the
object of the action[,] briefly describing any property affected thereby and stating
that no personal claim is made against such defendant. No costs shall be taxed
or money judgment taken against such defendant unless he defends the action.”
S.D. Codified Laws § 15-9-6 (emphasis added). Accordingly, despite having nearly
identical laws, neither Louisiana nor South Dakota warn the Bond owner, as
Pennsylvania does, that he/she will have judgment entered against him/her or he/she
will lose money or property if he/she fails to take immediate legal action.
              Therefore, even if/when the Treasurer corrects the Notice’s facial
infirmities, “substantially compl[ying] with” Section 1301.10b(e) of the Code,
Section 1301.10b(f) nevertheless requires the Treasurer to include the Rule 430(b)(1)
notification and, thus, the threat of personal judgment against the Bond owners or
their heirs.18 Under these circumstances, rather than simply “determin[ing] the status
of [the Bonds], and the rights of [their owners] with respect thereto[,]” Land Located
at 605 Univ. Drive, 104 A.3d at 423, the Treasurer’s action mandates the owners to
control and/or dispose of the Bonds and, thus, the action is in personam. See Atl.
Seaboard Nat. Gas Co.
              In order for the parties being served by publication to determine whether
and how to defend the action, they must be given an accurate representation of the
proceeding about which they are being notified. Although the Treasurer’s Notice will
inform the Bond owners or their heirs that the escheatment action has been


       18
           Consequently, the General Assembly’s statutory procedure will more than likely have a
chilling effect, and its purpose of reuniting the Bonds with their owners or heirs would hardly be
served.
                                               26
undertaken, and there remains “a process for persons to file a claim for the proceeds
from these bonds after redemption by the state occurs”, Notice, when Rule
430(b)(1)’s contradictory language is included therein, the Treasurer’s Notice no
longer accurately “state[s] the nature of the action” or the Bond owners’/heirs’ rights.
Pa.R.C.P. No. 430(b)(1). Our Supreme Court has ruled that “inaccurate notice is as
misleading . . . as lack of notice.” Commonwealth v. Horner, 296 A.2d 760, 762 (Pa.
1972); see also James F. Oakley, Inc. v. Sch. Dist. of Phila., 346 A.2d 765 (Pa. 1975).
Under circumstances in which the Treasurer is required to give the Bond owners or
their heirs accurate notice of the nature of the action and their rights using language
substantially in the Rule 430(b)(1) form, unless the Treasurer modifies the Notice to
correct the internal inconsistencies that will be created by Rule 430(b)(1)’s
application in this particular circumstance, this Court will again be compelled to deny
the Application even if the Notice’s facial defects are corrected.19

       19
           This Court prefers not to delay these proceedings while the General Assembly modifies
Section 1301.10b of the Code, however, it is obligated to strictly interpret Section 1301.10b of the
Code, and bring to the Treasurer and the General Assembly’s attention a problem either not
foreseen or overlooked when the law was enacted. In this manner, the Court is satisfying a duty
committed exclusively to it by our system of checks and balances in interpreting and applying the
law. See Patchak v. Zinke, 138 S.Ct 897 (2018); see also Zauflik v. Pennsbury Sch. Dist., 104 A.3d
1096, 1129 (Pa. 2014) (“‘[J]udicial’ acts are those which determine the existing law in relation to
existing facts, and which apply the law to the subject matter before the court[.]”); Markham v. Wolf,
147 A.3d 1259, 1277 (Pa. Cmwlth. 2016) (“Interpretation of official language to determine the legal
effects of the language is a judicial function.”).
        This Court acknowledges that since Rule 430(b)(1) mandates that the Treasurer’s Notice
“shall contain . . . a notice substantially in the [specified] form[,]” the Treasurer may modify the
Rule 430(b)(1) language to some degree. Pa.R.C.P. No. 430(b)(1) (emphasis added). Rule
430(b)(1) does not define “substantially,” but Merriam-Webster’s Collegiate Dictionary (11th ed.
2004) defines the term as “being largely but not wholly that which is specified.” Id. at 1245.
Accordingly, the Treasurer may amend his Notice so it accurately reflects the Code while still
substantially being in the form specified by Rule 430(b)(1).
        Otherwise, unless and until the General Assembly amends Section 1301.10b(e) of the Code
so that Bond owners or their heirs understand that the bond escheatment process is against the
Bonds (and they will not personally lose their rights, money and/or property), and either removes
the Rule 430(b)(1) language requirement or creates a notice specific to bond escheatment actions,
Bond owners or their heirs will not have accurate notice of the nature of the action and their rights.
                                                 27
                                   CONCLUSION

              After considering the Treasurer’s submissions, the arguments presented,
and relevant law, in light of the Notice’s infirmities, this Court is constrained to deny
the Application pending the Treasurer’s modifications consistent with this opinion.


                                              __________________________
                                              ANNE E. COVEY, Judge




       On May 8, 2018, the Treasurer filed an Application for Special Relief in the Nature of a
Request for Expedited Consideration. On May 29, 2018, the Treasurer filed an Amended
Application for Special Relief in the Nature of a Request for Expedited Consideration. On June 12,
2018, the Treasurer filed a Second Amended Application for Relief in the Nature of a Request for
Expedited Consideration. Based on this Court’s disposition, the Treasurer’s Second Amended
Application for Special Relief in the Nature of a Request for Expedited Consideration is moot.
                                               28
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Escheatment of Matured,         :
Unredeemed, and Unclaimed              :
United States Savings Bonds            :
with Purchasers' Addresses in the      :
Commonwealth of Pennsylvania           :
                                       :
Petition of: Pennsylvania State        :   No. 486 M.D. 2017
Treasurer, Joseph M. Torsella          :


                                    ORDER

            AND NOW, this 26th day of June, 2018, the Pennsylvania State
Treasurer, Joseph M. Torsella’s (Treasurer) Application for Leave to Effect Service
by Publication is DENIED without prejudice.
            The Treasurer’s Second Amended Application for Special Relief in the
Nature of a Request for Expedited Consideration is MOOT.


                                     ___________________________
                                     ANNE E. COVEY, Judge